Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   October 5, 2015


   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-13-000711 and Court of Appeals number
   03-15-00506-CV, styled, FROST BANK V CARL WILLIAM POLLOCK ET AL was due in your
   office October 5, 2015. This office has not received payment for this clerk’ s record as of today.
   Thank you for your consideration.

   Your attention to this matter is greatly appreciated.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices      Civil and Family Division      Criminal Division           Jury Office
   (512) 854-9457                (512) 854-9457              (512) 854-9420          (512) 854-9669
   fax: 854-4744                 fax: 854-9549               fax: 854-4566           fax: 854-4457